Citation Nr: 0122929	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death based on 
use of tobacco products.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerrilla Service from March 1945 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) regional office (RO) in Manila, Philippines.

The appellant filed a claim for service connection for cause 
of death based on use of tobacco products in February 1998.  
The RO denied the claim by a March 2000 rating decision.  The 
appellant appealed the rating decision by filing a timely 
notice of disagreement in March 2000 and perfected her appeal 
by filing a VA Form 9 in December 2000.  The appellant filed 
a claim for service connection for cause of death in April 
1998 based on direct service connection or aggravation.  The 
April 1998 claim was denied by rating decision in February 
1999 and the appellant appealed the decision to the Board in 
July 1999.  On November 6, 2000, the Board rendered a final 
decision, denying the appeal.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  Therefore, the only issue 
before the Board is entitlement to service connection for the 
cause of death based on use of tobacco products.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran died in October 1989 at the age of 72; the 
immediate cause of death was listed as septicemia; pneumonia 
was identified as an antecedent cause and pulmonary 
tuberculosis (PTB) was listed as an underlying cause.

3.  Medical findings of record do not indicate a nexus 
between service and any in-service smoking, tobacco use and 
the veteran's cause of death.

4.  There is no competent evidence indicating that the 
veteran developed nicotine dependence during service or that 
his PTB and pneumonia developed as secondary 
to any in-service tobacco use or nicotine dependence.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1103, 1110, 1131 
(West 1991 and Supp. 2001).

2.  Septicemia, pulmonary tuberculosis, and pneumonia 
veteran's death were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal. The recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (Supp. 2001), contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board has considered the propriety of providing a medical 
opinion and finds that it is not necessary to decide the 
case.  The Board notes, in this regard, that the service 
medical records are negative for reference to septicemia, 
pneumonia, or PTB.  Post service records do not even remotely 
indicate that these disorders date back to service.   A gap 
of almost 20 years exists between the veteran's separation 
and his first purported treatment for PTB between March 1964 
and April 1965.  The pertinent medical opinion is not 
supported by any clinical records.  Moreover, a May 1964 
physical examination report from the Philippine Armed Forces 
contained no abnormal findings and found the veteran fit for 
general military service.  The September 1999 medical opinion 
that diagnoses pneumonia and links it to excessive smoking or 
excessive intake of nicotine, purports treatment occurred 
between January 1985 and June 1989.  The opinion indicates 
that there are no "hospital records" because the veteran 
was treated on an outpatient basis.  The medical opinion also 
fails to provide a detailed history of the veteran's post-
service tobacco use.  The Board also notes that in March 
1989, only seven months before his death, the veteran filed a 
claim for service connection for "heart diseases" and a 
gunshot wound, but did not include PTB.  That was the 
veteran's only claim for service connection.  

The Board emphasizes that the commentary to the VCAA 
regulations addressed the adjudicative significance of the 
requirement that the evidence establish an "event, injury or 
disease" in service in order to demonstrate that a VA 
medical examination or opinion is required to decide a case.  
VA pointed out:

Several commenters objected to the proposed 
language requiring that the evidence of 
record establish that there was an event, 
injury or disease in service-the incurrence 
or aggravation element for service 
connection.  In summary, these commenters 
felt that this criterion was too burdensome, 
and that this determination should be 
postponed until after a VA examination has 
been provided or a medical opinion obtained.  
Whether there was an injury or disease in 
service, or an event leading to injury or 
disease, is a finding of fact made by the VA 
decisionmaker.  In our view, it is 
unreasonable to require a claimant to report 
for an unnecessary VA examination or to ask a 
medical expert to review the record when the 
evidence that would result (the examination 
report or medical opinion) would not be 
competent evidence of the incurrence or 
aggravation of a disease or injury in 
service.  In such cases, there is no 
reasonable possibility that the examination 
would aid in substantiating the claim because 
it cannot provide the missing evidence.  In 
the case of medical opinion evidence, for 
instance, a doctor cannot link a current 
condition to an injury or disease in service 
unless that injury or disease is shown to 
have existed.  The evidence on this issue is 
independent of the VA examination or medical 
opinion.  Therefore, no change has been made 
to the regulatory language to delete the 
criterion that the evidence establish an 
injury or disease in service or an event 
leading to injury or disease.

One commenter stated that even where there is 
no evidence of an event, injury or disease in 
service, a VA examination could establish the 
incurrence of an injury in some claims.  The 
commenter offered as an example the case of a 
claim for compensation for a bone or muscle 
injury, for which a doctor could offer the 
opinion that a currently diagnosed arthritis 
is consistent with the veteran's statements 
describing a fall in service.  However, this 
doctor's opinion would address the nexus, or 
relationship, between the current disability 
of arthritis and the claimed injury in 
service; it would not establish the 
underlying predicate issue, that is, whether 
the veteran, in fact, had a fall in service.  
This same commenter further stated that for 
disabilities that are presumed under law to 
have been incurred or aggravated in service 
based on their manifestation during a 
specified period after service, a physician's 
opinion could link the disability to reported 
symptoms occurring during the presumptive 
period, thus establishing the existence of 
the condition within the presumptive period. 
VA agrees that, under those circumstances, a 
medical opinion could link the claimed 
presumptive disability to symptoms shown by 
other evidence to have occurred during a 
presumptive period.  However, a medical 
opinion given after the presumptive period 
could not itself establish the presence of 
symptoms in the presumptive period.  Section 
3.307(c) "Prohibition of certain 
presumptions" prevents VA from accepting a 
physician's opinion that a presumptive 
condition was present and manifest to a 
compensable degree during an applicable 
presumptive period based merely on the 
advanced stage of the current disability 
without other evidence of the condition 
during service or the presumptive period.  
Therefore, there would be no use in providing 
an examination or obtaining an opinion in the 
absence of any evidence of symptoms during 
the presumptive period. 

Another commenter stated that the 
Supplementary Information accompanying the 
proposed rule assumed that only 
contemporaneous records such as service 
medical records could establish an in-service 
incurrence of a disability, in disregard of 
the evidentiary value of lay testimony.  We 
have revised the proposed regulatory language 
to clarify that lay evidence can also be 
considered in establishing that an event, 
injury or disease occurred in service.  Under 
Sec. 3.159(c)(4), VA will review the 
"information and lay and medical evidence of 
record" to determine if an examination or 
medical opinion is necessary to decide the 
claim.  (Emphasis added.)

66 Fed. Reg. 45,626-27.

Under this guidance, the Board finds that a medical opinion 
could not establish the presence of an event, injury or 
disease in service based on the use of tobacco products.  The 
evidence already of record includes the negative evidence of 
the service medical records, the failure to mention the 
alleged disability on his post service claim for service 
connection, the absence of statements of medical history or 
findings indicating the presence of any of the claimed 
disability prior to March 1964, the absence of the claimed 
disabilities on an actual physical examination report in May 
1964, and the absence of a detailed history of post-service 
tobacco use or clinical records that detail a history of 
tobacco use and any attempts to eliminate the use of tobacco.  
This evidence, or considerable lack of evidence, plainly 
supports a finding that there was no event, injury or disease 
in service due to use of tobacco products.  Thus, any medical 
opinion would be purely speculative and would not be 
competent evidence to establish a causal link between cause 
of death and service.  In the circumstances presented by the 
record in this matter, it is the factfinder, not the medical 
provider, who must determine whether the event, injury or 
disease was present in service.

The RO advised the appellant by letter dated December 2000 
that the concept of well-grounded claims had been abolished 
by the enactment of the VCAA.  The letter reviewed the 
evidence that had already been submitted and further advised 
the appellant of the type of evidence needed to support her 
claim.  The appellant did not respond either with additional 
evidence or assertions that additional evidence existed that 
could substantiate the claim.  A review of the record does 
not reveal the existence of any outstanding Federal 
government record or any other records that could 
substantiate the claim.  Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
claimant of how responsibilities in developing the record are 
divided is moot.  In view of the fact that all of the 
substantive requirements of the VCAA have been met as to the 
duty to assist and notice, and as the RO has reviewed the 
claim under the VCAA, the Board finds it is not prejudicial 
for the Board to proceed to decide the case without further 
notice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Entitlement to Compensation

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 1991, Supp. 2000).  
However, this law pertains only to claims filed after June 9, 
1998.  The claimant filed her claim in February 1998.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 
F.3d 1369 (2000).   The Federal Circuit further had found 
that the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Madden Court emphasized the "considerable body 
of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte when 
making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

As the Court acknowledged in Caluza, VA adjudicators include 
adjudicators at the RO as well as the Board and thus the 
guidelines noted above as to credibility determinations 
pertain to the RO as well as the Board.   

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board, 
as well as RO adjudicators, are clearly charged with the task 
of making credibility findings.  The Board and RO 
adjudicator's role as fact finder parallels the role of a 
jury in civil or criminal proceedings.  Therefore, the Board 
concludes that VA adjudicators may consider for general 
guidance case law describing the factors a jury may consider 
in making credibility determinations.  In United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was held that 
the jurors could be instructed that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value 
to be given to each and any witness who has 
testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  

Service medical records contain one physical examination 
dated in December 1945.  The examination indicated no 
pertinent findings.  An Affidavit for Philippine Army 
Personnel, executed by the veteran, indicated that he 
enlisted in the United States Armed Forces in the Far East 
(USAFFE) in November 1941 and served through December 1945, 
excluding the period from April 1942 to May 1944.

A certification from the Assistant Adjutant General of the 
Philippine Commonwealth Army, Colonel I.C.A., certified that 
the veteran was inducted into USAFFE in November 1941 and 
retired in September 1967.

The U.S. Army Reserve Personnel Center (APERCEN) revealed 
that the veteran's only recognized service was from March 
1945 to September 1945.

Post-service medical records consist of several physical 
examination records from the Philippine Armed Forces (PAF) 
and several medical certifications.  The veteran underwent a 
physical examination by PAF in March 1952, which noted a 
"rad. healthy chest" and concluded that the veteran was 
physically fit for re-enlistment.  The veteran was again 
examined by PAF in July 1958 and was found physically fit for 
re-enlistment.  The veteran underwent a PAF physical 
examination in May 1964.  The examination report revealed no 
defects and concluded the veteran was fit for general 
military service.  Dr. D.E.C.'s medical certification, dated 
in February 1989, reflected nothing pertinent.  Dr. W.P.A.'s 
October 1998 medical certification stated that he treated the 
veteran from March 1964 and April 1965 with a diagnosis of 
PTB with emphysema and recurrent malaria.  Dr. A. opined that 
these two ailments "could be interconnected with his war 
exploits in 1943."  Dr. A. concluded that PTB and malaria 
tended to be chronic and recurrent if not sufficiently 
managed and could thereby, be related to wartime military 
service.  J.R.R.M.M.C.'s November 1998 certification, 
disclosed that the veteran expired in their facility with a 
diagnosis of septicemia and pneumonia.  Dr. D.E.C. provided 
written certification dated in September 1999, that between 
January 1985 and June 1989, he treated the veteran for on and 
off fever, productive cough, hemoptysis, chest pain, and 
dyspnea.  Dr. C. diagnosed pneumonia, bronchial asthma, 
Koch's emphysema.  He concluded that these findings were 
secondary to excessive smoke or excessive intake of nicotine.

S.D.A. and P.C.C. submitted a joint affidavit dated in March 
1998.  S.D.A. and P.C.C. state that they are both World War 
II USAFFE veterans.  They indicate that the veteran received 
four cartons of various American brands of cigarettes from 
the U.S. Army until 1947.  They assert that the veteran 
smoked three packs (presumably on a daily basis) and that his 
death from septicemia, pneumonia, and PTB was caused by the 
veteran's chain smoking.

The appellant asserted in letters dated in October 1998 and 
September 1999 that the veteran escaped the Battle of Bataan 
and smoked cigarettes saved in his pocket, then smoked 
locally made cigarettes and became addicted to nicotine.



II.  Analysis

The Board considered the statements by the S.D.A. and P.C.C. 
that the veteran's disorders were due to him being a "chain 
smoker."  The Board, however, does not find this evidence to 
be probative of a causal link between the veteran's in 
service smoking and his death because S.D.A. and P.C.C. are 
both laypersons.  Competent lay evidence is evidence that 
does not require a person to have specialized education, 
training or experience.  38 C.F.R. § 3.159.  S.D.A. and 
P.C.C., while competent to observe and describe chain 
smoking, are not competent to assess the etiology of disease.  
Likewise, the appellant's opinion that her husband was 
nicotine dependent is not competent, nor is her opinion that 
his alleged nicotine dependence caused his death.  As a 
layperson, she lacks the competence to assess these matters.

Dr. D.E.C.'s opinion generally links the veteran's various 
respiratory ailments to excessive smoking or excessive intake 
of nicotine.  The physician does not express an opinion as to 
whether the veteran was addicted to tobacco in service.  
Further, even assuming the veteran smoked in service, Dr. C. 
also fails to articulate an opinion plausibly linking the 
five months of smoking in service with the veteran's death 
some 44 years later.  The Board finds that chronicity of 
pneumonia and PTB from service has not been shown.  The 
medical certification of Dr. W.P.A., which purports to 
establish a diagnosis of PTB in March 1964, dates the onset 
almost 20 years after service.  Furthermore, Dr. A.'s 
diagnoses are contradicted by Philippine Armed Forces 
physical examination reports from March 1952, July 1958 and 
May 1964.  In light of the passage of time between the 
initial diagnosis and the medical certification, the lack of 
clinical records, and the contradictory evidence from the 
Philippine Armed Forces, the Board finds that Dr. A.'s 
certification lacks credibility and the Board affords it no 
probative value.  Accordingly, the Board must conclude that 
the medical evidence in this case is controlling and falls 
far short of establishing a nexus between the veteran's 
smoking in service and his death.  In such circumstances, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for cause of death based on 
use of tobacco products is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

